Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 12, 19-21, 26 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 

In claim 12, the steps are confusing since it is not clear what the flowers are extracted with, such as a solvent. Since the flowers are dried and then pulverized, there is nothing to extract the pulverized flowers with.

In claim 19, it is stated that “the plant extract is present in an amount from 0.1 to 5 grams/liter of extract”. This makes no sense since how can the extract be measured in relation to itself ? Correction and/or explanation is required. 
In claims 2 and 20, it is stated that “wherein solvents and/or mixtures of solvents are used as the extraction medium” where the solvents include water. Clearly this is confusing since claims 1 and 18, respectively, have no product by process steps. Claims 3 and 21 are also rejected since they depend from claims 2 and 20, respectively.
Claim 26 defines what specific additional ingredients can be further defined such as binders, but claim 18 is still in alternative form so any of the other additional ingredients such as fillers, colorants or odorants can be used against both claims 18 and 26 since colorant for example is not further defined in claim 26. Claim 26 in general is very confusing and thus applicant should fix the claim or further define what they mean by the language of claim 26. 
In claim 35, it is stated that “the plant extract is present in a solvent from 0.1 to 5 g per volume liter solvent”. Once again this makes no sense. What solvent ? Claim 29 does not have a solvent in it. There is no period at the end of claim 35. Thus, the claim is incomplete, confusing and misleading. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 12, 17-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims are directed to a composition comprising an extract of cannabis.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
               
See MPEP 2106.07.

Effective January 7, 2019, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No.4, 50-57), which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.  Applicants are kindly asked to review this guidance as well as MPEP 2106.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia). See eg. MPEP 2106.04(b)
The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it." Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980 (quoting Myriad, 133 S. Ct. at 2116, 106 USPQ2d at 1978 and Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012)). The Supreme Court’s concern that drives this "exclusionary principle" is pre-emption. Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980. The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena; i.e., one may not patent every "substantial practical application" of an abstract idea, law of nature, or natural phenomenon, even if the judicial exception is narrow. 
While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. 
Products of Nature: When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". Products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad 133 S. Ct. at 2116-17, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception"); Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as "manifestations of laws of nature" and "phenomena of nature"). Step 2A of the Office’s eligibility analysis uses the terms "law of nature" and "natural phenomenon" as inclusive of "products of nature". 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

When a claim recites a nature-based product limitation, examiners use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A. Nature-based products, as used herein, include both eligible and ineligible products and merely refer to the types of products subject to the markedly different characteristics analysis used to identify product of nature exceptions. 
The Markedly Different Characteristics Analysis 
The markedly different characteristics analysis is part of Step 2A, because the courts use this analysis to identify product of nature exceptions. If the claim includes a nature-based product that has markedly different characteristics, then the claim does not recite a product of nature exception and is eligible. If the claim includes a nature-based product that does not exhibit markedly different characteristics from its closest naturally occurring counterpart in its natural state, then the claim is directed to a "product of nature" exception (Step 2A: YES), and requires further analysis in Step 2B to determine whether any additional elements in the claim add significantly more to the exception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Nature-based Product Claim Analysis
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where the claim is to a nature-based product by itself, the markedly different characteristics analysis should be applied to the entire product. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claim is to a nature-based product produced by combining multiple components, the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts. Where the claim is to a nature-based product in combination with non-nature based elements, the markedly different characteristics analysis should be applied only to the nature-based product limitation. For a product-by-process claims, the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart. 
The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Because the markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state, the first step in the analysis is to select the appropriate counterpart(s) to the nature-based product.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 When there are multiple counterparts to the nature-based product, the comparison should be made to the closest naturally occurring counterpart. When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature).
Markedly changed characteristics can include structural, functional, chemical changes. In order to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
If there is no change in any characteristic, the claimed product lacks markedly different characteristics, and is a product of nature exception. 
            The claims are directed to a plant extract from the flowers and/or flower-proximal leaves and/or stalks and/or roots and/or seeds of a low-tetrahydrocannabinol (THC) variety of Cannabis sativa subspecies sativa for the treatment of diseases and wherein the low-THC variety of Cannabis sativa subspecies sativa is the variety Futura 75 and has a THC content less than 5% which is not markedly different from its closest naturally-occurring counterpart because there is no indication that the cannabis extract, amounts or preparation has caused the nature-based product (cannabis) to have any characteristics that are markedly different from the closest naturally-occurring product and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The rationale for this determination is explained below:
Step 1: Determine if the claims are directed to one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: a process, machine, manufacture or composition of matter. YES, the claims are directed to a composition of matter (i.e., cannabis), which is a statutory category within at least one of the four categories of patent eligible subject matter. 
Step 2A: PRONG ONE: Evaluate whether the claim recites a Judicial Exception
(e.g., law of nature, natural phenomenon, or an abstract idea). YES, the claims are product claims reciting something that appears to be a nature-based product (i.e., cannabis) which is not markedly different from the closest naturally-occurring counterpart (i.e., the individual nature-based products). 
Note: with respect to extracts of natural products such as cannabis, the closest naturally-occurring counterpart is always the same compounds found in the extract, present in the non-isolated form in the source plant material. Extracts that are made simply by separating the extracted components from the non-extracted components, is a partitioning process that absent any specific chemical modification, merely separates the compounds leaving their activities unchanged (as is evidenced by the instantly claimed invention). 
  Ingredients recited in the claims are natural products that would occur naturally; thus, the claims involve the use of judicial exceptions. There is no indication in the record of any markedly different characteristics (either structural or functional) of the composition as broadly claimed.  For example, there is no evidence of record of a structural difference between the extract(s) in the claimed composition and that of their nature-based counterparts.  Consequently, the claimed compositions are structurally the same as their closest naturally- occurring counterparts. 
Nor is there any difference in functional characteristics. To show a marked difference, the characteristic(s) must be changed as compared it closest natural-occurring counterpart. Furthermore, inherent or innate characteristics of the naturally occurring counterpart cannot show a marked difference. Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference. 
The recitation of specific amounts of the ingredients does not affect this analysis because it is well known and routine in the art to mix specific amounts of active ingredients with additional ingredients. The same holds true for whether the composition is a cosmetic, pharmaceutical or food composition since there is nothing which imparts a markedly different characteristic on the composition. In this case, there is only a “cannabis” and maybe a solvent or a binder claimed, but that does not impart a markedly different characterisitc on the composition. Therefore, the claim is not meaningfully limited and does not amount to significantly more than each product of nature by itself. Finally, the claimed composition is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.
Thus, there is no evidence of record to indicate that the claimed product is markedly different, structurally, chemically, functionally, than its closest naturally occurring counterpart. 
PRONG TWO: Evaluate whether the judicial exception is integrated into a practical application. The claims are directed to a composition, not its practical use such as a particular treatment or prophylaxis for a disease or medical condition.
Thus the cited claims are directed to a judicial exception to patentable subject matter.
Step 2b: Determine whether the claim directed to a judicial exception provides an inventive concept. For example, the claims may recite additional elements that amount to significantly more than the judicial exception. In the instant case, NO, the claims are directed to an extract composition without any other components that could add significantly more to the exception. No other specific limitations other than what is well-understood, routine and conventional in the field at a high level of generality have been added to the claimed nature-based product (e.g., addition of well-known ingredients). 

Thus, the claimed composition is not eligible subject matter under current 35 USC 101 standards. See MPEP 2106.07.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 18-21, 23-33 and 35 are rejected under 35 U.S.C. 102(b) as being anticipated by WO 2005/072719 (cited by applicants) and as evidenced by “Cannabis ssp.” (cited by applicants).

WO teaches that flowers of Cannabis indica (and as evidenced by “Cannabis spp.”-Cannabis indica is a subspecies of Cannabis sativa, see page 2)  are extracted with ethanol to produce extracts having a THC content of about 0.01 wt. %, see abstract, pages 6-8, 10, examples and the claims. It is taught that the extract can be used to treat Crohn's disease for example, see page 5. Dermatitis is taught as a condition to be treated, see claim 18. Thus, the composition of WO has both dermatological (topical) and pharmaceutical use. Note carriers and forms of administration which can be the additives, see page 9. Note that 90 % ethanol is meaningless since WO does use ethanol and since the claim is to an extract and there is no solvent. The extract is extracted with ethanol in WO thus it is the same extract. Further, it is meaningless to state 90% ethanol since it is not clear if this is the amount of ethanol in the whole extract after or before it is extracted. Even if the 90% is in the extraction medium, once the extract is extracted it is not clear what else the extract is extracted with thus making 90 % ethanol meaningless. Note that the skin conditions, treatments and skin changes are met by WO since the claim is to the product and not to a method of using the product. The product of WO has the potential to be used for these treatments or skin changes. 

Applicants state that the applicant’s claimed invention is drawn to a plant extract from the flowers and/or flower-proximal leaves and/or stalks and/or roots and/or seeds of a low-tetrahydrocannabinol (THC) variety of Cannabis sativa subspecies sativa for the treatment of diseases and wherein the low-THC variety of Cannabis sativa subspecies sativa is the variety Futura 75 and has a THC content less than 5%. (see claim 1) 
or

A pharmaceutical, cosmetic or dermatological composition, comprising a plant extract
made of the flowers and/or flower-proximal leaves and/or stalks and/or roots and/or seeds of one and/or multiple low-THC varieties of Cannabis sativa subspecies sativa, produced comprising the steps of

a) drying the flowers and/or flower-proximal leaves and/or stalks and/or roots

and/or seeds,

b) pulverizing the flowers and/or flower-proximal leaves and/or stalks and/or
roots and/or seeds, and

c) extracting the flowers and/or flower-proximal leaves and/or stalks and/or roots
and/or seeds, and further pharmaceutically suitable aids and/or additives and wherein the low-THC variety of Cannabis sativa subspecies sativa is the variety Futura 75
and has a THC content less than 5% (see claim 12) 
or

a composition consisting essentially of plant extract from at least one of the flowers,
flower-proximal leaves, stalks, roots, and seeds of a low-tetrahydrocannabinol (THC)
variety of Cannabis sativa subspecies sativa and has a THC content less than 5% and at least one additional ingredient, wherein the composition is a dragee, salve, lotion, syrup, gel, injectable liquid, percutaneous injection, implantable preparation, or suppository and said one additional ingredient is selected from the group consisting of solution mediators, microcapsules, microparticles, disintegrating agents, diluents, binders, fillers, lubricants, colorants and odorants (claim 18) 
or

a topical composition consisting essentially of a therapeutically effective amount of a plant extract from at least one of mechanically pulverized flowers, flower-proximal leaves, stalks, and roots, of a low-tetrahydrocannabinol (THC) variety of Cannabis sativa subspecies sativa, wherein the THC content of the extract is less than 0.5 wt.-%,
wherein the topical composition is in the form of a salve, cream, gel lotion, paste or an emulsion, and is topically applied to the skin of a patient for the treatment of diseases selected from the group consisting of neurodeimitis, contact eczema, itching ermatoses, rosacea, perioral dermatitis, acne, acne conglobata, and skin atrophy (see claim 29). 

Applicant notes that WO ‘719 is discussed in the applicant’s application at the middle of page 2:

Applicant states that WO 2005/072719 describes a plant extract, which contains at least one acid cannabinoid and also has a low THC content of 0 % -5 wt. %. This plant extract is preferably obtained from the flowers of the varieties Cannabis sativa subspecies sativa and Cannabis sativa subspecies indica using liquid extraction methods, preferably under non-decarboxylating conditions. The non-decarboxylating conditions are necessary to keep the THC content as low as possible. In addition, the use of the plant extracts for the production of a medication for the treatment of inflammatory skin diseases, such as dermatitis or psoriasis, is noted, but without any experimental data which could confirm the effectiveness.(Emphasis added).

Applicant states that WO ‘719 requires an acid cannabinoid of the formula (Ia) or (Ib).

However, according to applicant, WO ‘719 does not disclose a low-THC variety and does not show how low-THC extracts can be obtained from a low-THC variety. 

What is applicant talking about ? On page 8 of WO, it clearly indicates that THC may be absent and goes onto explain that at least one acidic cannabinoid is about 0.01 wt. %.

To meet 35 USC § 102, WO does NOT necessarily have to explain how the extract is obtained but it does in fact, see examples. 

Applicant alleges that WO merely describes in blanket terms the suitability of cannabis for the treatment of dermatitis and psoriasis. 

The claims are to a product NOT its method of using. Intended use does NOT change the structure of the extract. As long as the extract is the same structurally, it does not matter how it was obtained.

Applicant then argues that allegedly WO ‘719 makes a blanket disclosure of the topical use of cannabis for skin inflammation. 

Once again, intended use carries NO patentable weight unless it changes the form or structure of the product which it does NOT. Topical form is at once envisoned in WO.

Applicants allege that WO ‘719 only discloses an extract using toxic chloroform and methanol from cannabis (see p. 6, lines 20-25 in conjunction with Example 1). This is simply not true on its face. It is unquestionable that chloroform is not to be used as an ingredient in the extract for medicinal purposes, according to applicant. 

Claim 11 of WO clearly teaches use of ethanol without chloroform.

Applicant alleges that WO ‘719 tries to enrich cannabinoids acids by avoiding decarboxylation, according to applicant.

The reason WO tries to avoid decarboxylation (intense heating) is that (and WO states this) “to avoid an excessive formation of THC” which is the whole point of the instant invention, i.e. to minimize the amount of THC. When cannabis is heated at high temperatures the THCA and CBDA for example, convert (decarboxylate) to THC and CBD.

Next, Applicant argues that the acid cannabinoid of the formula (Ia) or (Ib) is not required in the applicant’s claimed invention. 

Guess what, the instant claim DO NOT EXCLUDE an acid cannabinoid since they use “comprising”.

Next, Applicant argues that “consisting essentially of” would exclude anything that materially effects the claimed invention. The applicant believes that the acid cannabinoid of the formula (Ja) and (Ib) of WO ‘719 would be excluded.

MPEP 2111.03 states

“For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase consisting essentially of' for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also > AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41,68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant's statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating)”. 

Thus, the claims can still be interpreted as reading, "comprising". Thus, the claims are not limited in any way by the "consisting essentially of" language.

Note suppositories and cream form are used with the composition. 

Claim 26 further defines what specific additional ingredients can be further defined such as binders in claim 18, but claim 18 is still in alternative form so any of the other additional ingredients such as fillers, colorants or odorants can be used against both claims 18 and 19 since colorant for example is not further defined in claim 26. Claim 26 in general is very confusing and thus applicant should fix the claim or further define what they mean by the language of claim 26. 






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 12, 17-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2005/072719 (cited by applicants) in view of Vogl, C. R. et al. (reference CE on 1449-cited by applicants) and Fairbairn et al. (cited by applicants) and as evidenced by “Cannabis ssp.” (cited by applicants).

WO teaches that flowers of Cannabis indica (and as evidenced by “Cannabis spp.”-Cannabis indica is a subspecies of Cannabis sativa, see page 2)  are extracted with ethanol to produce extracts having a THC content of about 0.01 wt. %, see abstract, pages 6-8, 10, examples and the claims. It is taught that the extract can be used to treat Crohn's disease for example, see page 5. Dermatitis is taught as a condition to be treated, see claim 18. Thus, the composition of WO has both dermatological (topical) and pharmaceutical use. Note carriers and forms of administration which can be the additives, see page 9. Note that 90 % ethanol is meaningless since WO does use ethanol and since the claim is to an extract and there is no solvent. The extract is extracted with ethanol in WO thus it is the same extract. Further, it is meaningless to state 90% ethanol since it is not clear if this is the amount of ethanol in the whole extract after or before it is extracted. Even if the 90% is in the extraction medium, once the extract is extracted it is not clear what else the extract is extracted with thus making 90 % ethanol meaningless. Note that the skin conditions, treatments and skin changes are met by WO since the claim is to the product and not to a method of using the product. The product of WO has the potential to be used for these treatments or skin changes. 

	WO does not teach that the Cannabis sativa subspecies sativa is the variety Futura 75.

	Vogl teaches that Cannabis sativa varieties such as Futura 75 are well known types of Cannabis and are known for their use in skin care and cosmetic use, see abstract, pages 52-53, 58-61.

Fairbairn teaches that pure ethanol or aqueous ethanol can be used to extract Cannabis, see Fairbairn-entire reference, especially the abstract. Fairbairn uses ethanol and 70 % ethanol to extract Cannabis.

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to use Futura 75 as the variety of Cannabis sativa subspecies sativa since Futura 75 was well known at the time the invention was made to be used for skin care and cosmetic care which clearly WO also recognizes Cannabis sativa to be used for. 
It further would have been obvious at the time the invention was made to use 90 % ethanol instead of pure ethanol since aqueous ethanol solvents are rountinely used to extract plants, see Fairbairn-entire reference, especially the abstract. Fairbairn uses ethanol and 70 % ethanol to extract Cannabis, thus making it obvious to use 90% ethanol since Fairbairn establishes that pure ethanol or aqueous ethanol can be used to extract Cannabis. To use 90 % ethanol instead of 70 % ethanol is simply the choice of the artisan in an effort to optimize the desired results since clearly these are result effective variables. The references also use pure ethanol, thus to use almost pure ethanol (90 %) is clearly within the purview of the ordinary artisan in an effort to optimize the desired results of the invention. 

Applicants state that the applicant’s claimed invention is drawn to a plant extract from the flowers and/or flower-proximal leaves and/or stalks and/or roots and/or seeds of a low-tetrahydrocannabinol (THC) variety of Cannabis sativa subspecies sativa for the treatment of diseases and wherein the low-THC variety of Cannabis sativa subspecies sativa is the variety Futura 75 and has a THC content less than 5%. (see claim 1) 
or

A pharmaceutical, cosmetic or dermatological composition, comprising a plant extract
made of the flowers and/or flower-proximal leaves and/or stalks and/or roots and/or seeds of one and/or multiple low-THC varieties of Cannabis sativa subspecies sativa, produced comprising the steps of

a) drying the flowers and/or flower-proximal leaves and/or stalks and/or roots

and/or seeds,

b) pulverizing the flowers and/or flower-proximal leaves and/or stalks and/or
roots and/or seeds, and

c) extracting the flowers and/or flower-proximal leaves and/or stalks and/or roots
and/or seeds, and further pharmaceutically suitable aids and/or additives and wherein the low-THC variety of Cannabis sativa subspecies sativa is the variety Futura 75
and has a THC content less than 5% (see claim 12) 
or

a composition consisting essentially of plant extract from at least one of the flowers,
flower-proximal leaves, stalks, roots, and seeds of a low-tetrahydrocannabinol (THC)
variety of Cannabis sativa subspecies sativa and has a THC content less than 5% and at least one additional ingredient, wherein the composition is a dragee, salve, lotion, syrup, gel, injectable liquid, percutaneous injection, implantable preparation, or suppository and said one additional ingredient is selected from the group consisting of solution mediators, microcapsules, microparticles, disintegrating agents, diluents, binders, fillers, lubricants, colorants and odorants (claim 18) 
or

a topical composition consisting essentially of a therapeutically effective amount of a plant extract from at least one of mechanically pulverized flowers, flower-proximal leaves, stalks, and roots, of a low-tetrahydrocannabinol (THC) variety of Cannabis sativa subspecies sativa, wherein the THC content of the extract is less than 0.5 wt.-%,
wherein the topical composition is in the form of a salve, cream, gel lotion, paste or an emulsion, and is topically applied to the skin of a patient for the treatment of diseases selected from the group consisting of neurodeimitis, contact eczema, itching ermatoses, rosacea, perioral dermatitis, acne, acne conglobata, and skin atrophy (see claim 29). 

Applicant notes that WO ‘719 is discussed in the applicant’s application at the middle of page 2:

Applicant states that WO 2005/072719 describes a plant extract, which contains at least one acid cannabinoid and also has a low THC content of 0 %-5 wt %. This plant extract is preferably obtained from the flowers of the varieties Cannabis sativa subspecies sativa and Cannabis sativa subspecies indica using liquid extraction methods, preferably under non-decarboxylating conditions. The non-decarboxylating conditions are necessary to keep the THC content as low as possible. In addition, the use of the plant extracts for the production of a medication for the treatment of inflammatory skin diseases, such as dermatitis or psoriasis, is noted, but without any experimental data which could confirm the effectiveness, according to applicant. 

Applicant states that WO ‘719 requires an acid cannabinoid of the formula (Ia) or (Ib).

However, according to applicant, WO ‘719 does not disclose a low-THC variety and does not show how low-THC extracts can be obtained from a low-THC variety. 

What is applicant talking about ? On page 8 of WO, it clearly indicates that THC may be absent and goes onto explain that at least one acidic cannabinoid is about 0.01 wt. %.

To meet 35 USC § 102, WO does NOT necessarily have to explain how the extract is obtained but it does in fact, see examples of WO. 

Applicant alleges that WO merely describes in blanket terms the suitability of cannabis for the treatment of dermatitis and psoriasis. 

The claims are to a product NOT its method of using. Intended use does NOT change the structure of the extract. As long as the extract is the same structurally, it does not matter how it was obtained. Clearly topical use is taught in WO.

Applicant then argues that allegedly WO ‘719 makes a blanket disclosure of the topical use of cannabis for skin inflammation. 

Once again, intended use carries NO patentable weight unless it changes the form or structure of the product which it does NOT. 

Applicants allege that WO ‘719 only discloses an extract using toxic chloroform and methanol from cannabis (see p. 6, lines 20-25 in conjunction with Example 1). This is simply not true on its face. It is unquestionable that chloroform is not to be used as an ingredient in the extract for medicinal purposes, according to applicant. 

Claim 11 of WO clearly teaches use of ethanol without chloroform.

Applicant alleges that WO ‘719 tries to enrich cannabinoids acids by avoiding decarboxylation, according to applicant.

The reason WO tries to avoid decarboxylation (caused by intense heating of cannabis) is that (and WO states this) “to avoid an excessive formation of THC” which is the whole point of the instant invention, i.e. to minimize the amount of THC. When cannabis is heated at high temperatures, the THCA and CBDA for example, convert (decarboxylate) to THC and CBD.

Next, Applicant argues that the acid cannabinoid of the formula (Ia) or (Ib) is not required in the applicant’s claimed invention. 

Guess what, the instant claim DO NOT EXCLUDE an acid cannabinoid since they use “comprising”.

Next, Applicant argues that “consisting essentially of” would exclude anything that materially effects the claimed invention. The applicant believes that the acid cannabinoid of the formula (Ja) and (Ib) of WO ‘719 would be excluded.

MPEP 2111.03 states

“For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase consisting essentially of' for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also > AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41,68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant's statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating)”. 

Thus, the claims can still be interpreted as reading, "comprising". Thus, the claims are not limited in any way by the "consisting essentially of" language.

Applicant argues that they allegedly have four independent claims 1, 12, 18 and 29.

Claim 1:

The Examiner relies upon Vogl for the teaching of Futura 75. The applicant respectfully
disagrees that a person of ordinary skill in the art would combine Vogl with WO ‘719 for the following reasons.

Applicant submits that the focus of Vogl is on the extraction methods of industrial hemp.
In particular, Vogl places focus on the many fatty acids that are present in the seeds of Cannabis sativa (industrial hemp). Vogl, Abstract.

Contents of palmitic acid range from 3.1 to 4.1%, of stearic acid from 0.1 to 1.9%, of oleic acid from 3.7 to 9.2%, of linoleic acid from 44.8 to 60.2%, of a-linolenic acid from 18.2 to 27.4%, and y-linolenic acid from 1.6 to 4.7%.

The genotype has no significant influence on fatty acid content, according to applicant.

Applicant argues that allegedly Vogl comments that hemp seed oil is of high nutritional value (Molleken, 1999) and are used (e.g., in cheese, bread, salad, and chocolate) in many European countries. Moreover, a “promising market exists also for skin care products based on organically grown hemp seed oil (Nova Institut, 1996).” Id, pages 52 and 53. “The [seed] oil of hemp also contains a substantial portion of y-linolenic acid that is of potential for example in the medical treatment of neurodermatosis and psoriasis (Anstey et al.,1990; Fiocchi et al., 1994; Pate, 1999; Wright and Burton, 1982). Id. page 53. Lastly, the “seeds of hemp do not contain any cannabinoids at all
(MGlleken and Husmann, 1997)” so for cosmetic use and to keep within legal guidelines for products that may contain THC, seed shells or other parts of the plant must be carefully separated from the seeds prior to pressing. Id, page 55. Clearly, the focus of Vogl is on the extraction of fatty acid oils from the hemp seed according to applicant.

While applicant’s arguments are noted they really make NO sense. 

Vogl was only cited to make it clear that it was well known at the time the invention was made that Futura 75 was a well known strain of cannabis in the prior art and that such varieties of cannabis are known for their use in skin care and cosmetic use. 

According to applicant, the instant claims (independent claims 1, 18 and 29) instead are directed to a “low THC plant extract” of Cannabis sativa, which is quite different from the oils of Vogl. On page 55, the Vogl reference discloses that “[t]he seeds of hemp do not contain any cannabinoids at all.” The inventive low THC plant extract may contain seeds but must contain leaves, etc. in order to get the required cannabinoids. The plant extract is obtained with a water/ethanol solvent (extraction) and hence, no oil is obtainable therefrom. Therefore, the applicant does not believe that the person of ordinary skill in the art would arrive at the applicant’s claimed invention.

Once again, Vogl was cited to make it clear that it was well known at the time the invention was made that Futura 75 was a well known strain of cannabis in the prior art and that such varieties are known for their use in skin care and cosmetic use. 

Claim 18:

Applicant argues that allegedly newly added claim 18 uses the language “consisting essentially of” and would exclude anything that materially effects the claimed invention. The applicant believes that the acid cannabinoid of the formula (Ia) and (Ib) of WO ‘719 would be excluded. Furthermore, as discussed above the applicant believe that Vogl teaches away from the applicant’s claimed invention.

As already addressed on the record, the “consisting essentially of” language does NOT exclude the acid cannabinoids. See above comments.

Claim 29:

The applicant note that newly added claim 29 is similar to claim 17 that was in the parent application (U.S. Serial No. 14, 524,150). Prior to the amendments, claim 17 was anticipated by Webster et al., U.S. 6,403,126 (Webster) and Vogel (see the response filed June 2017). The applicant does not believe that claim 29 is anticipated by Webster, Vogel or WO ‘719 nor rendered obvious over these references.

Applicant argues that as stated in the amendment filed June 2017 in the parent application, Webster is directed to a “method of processing Cannabis and extracting cannabinoids, cannflavins or essential oils therefrom. In one embodiment, the extract is run over a column that fractionates 1'19 - tetrahydrocannabinol out of the extract, thereby producing an eluent that is free of 1'19-THC.” Webster, col. 3, 1. 61-65. Webster also describes the possible use of this extract for medicinal purposes including as “antiemetics, antinauseants, appetite stimulants, antiinflammatories, antioxidants, neuroprotectives, analgesics, suppressants for primary immune response, glaucoma remedies, antineoplastics, migraine headache remedies, menstrual pain remedies, anticonvulsants, anti-epileptics, or movement disorder remedies.” Id., col. 6, 1. 21-29. The focus in Webster is on the described extraction techniques, which Applicant submits are well known to those of ordinary skill. Lastly, Webster teaches or suggests that one should make the extraction from Cannabis materials such as the chaff of industrial hemp, which is of the genus Cannabis sativa, because of the relatively low levels of THC in this species, which was bred for making fibers according to applicant.

Applicant submits, however, that there is no teaching in Webster for the use of the
Webster extract in a “topical composition ... [wherein] the plant extract is present in a solvent from 0.1 to 5 g per volume liter solvent, [and] the topical composition is in the form of a salve, cream, gel lotion, paste or an emulsion, and is topically applied to the skin of a patient for the treatment of diseases selected from the group consisting of neurodeimitis, contact eczema, itching dermatoses, rosacea, perioral dermatitis, acne, acne conglobata, and skin atrophy”, according to applicant.

Fact is, Webster was NOT USED in the instant rejection (or case) thus it has no relevance in this rejection.

Applicant then argues that the instant claims instead are directed to a “low THC plant extract” of Cannabis sativa, which is quite different from the oils of Vogl. On page 55, the Vogl reference discloses that “[t]he seeds of hemp do not contain any cannabinoids at all.” The inventive low THC plant extract may contain seeds but must contain leaves, etc. in order to get the required cannabinoids. The plant extract is obtained with a water/ethanol solvent (extraction) and hence, no oil is obtainable therefrom. The topical effect of such an extract is advantageously due to the cannabinoids, because there is an improvement of the clinical symptom “itching” for all diseases as restricted in independent claim 29 according to applicant.

This has been addressed above.

Applicant next Argues that independent claim 29 uses the language “consisting essentially of” which would exclude anything that materially effects the claimed invention. The applicant believes that the acid cannabinoid of the formula (Ja) and (Ib) of WO ‘719 would be excluded.

This has also been addressed above.

Applicant then argues that the topical use is clearly not disclosed in Webster. 

Webster was not used in this rejection or this case.

Applicant argues that allegedly Vogl solely refer to hemp seed oil, which is not an extract obtainable by water-ethanol. 

Once again, Vogl was used to show that Futura 75 was well known in the prior art at the time the invention was made as a beneficial strain of cannabis.

Note that the vegetable oil on page 9 of WO could be considered a colorant, odorant or a filler. 

Note suppositories and cream form are used with the composition. 

Note that it would have further been obvious to pulverize or crush the frozen flower tops of three cannabis varieties in WO and then lyophilized (dry) flower tops since one of ordinary skill in the art would naturally crush the dried out flower tops to put them into a container or filtration system for extraction. A good example of this is making coffee, adding in hot water to the ground coffee grounds (pulverized) which also increases the surface area of the plant for the solvent to extract the plant and create a plant extract.  

MPEP 2144.04 (IV) C is clear that steps done in a different order are obvious to one of ordinary skill in the art.

C. Changes in Sequence of Adding Ingredients

Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a
process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Thus, even though the steps in example 1 of WO might be done in a different order from claim 12, there is still no patentable difference since it is obvious to do so.

Claim 26 defines what specific additional ingredients can be further defined such as binders, but claim 18 is still in alternative form so any of the other additional ingredients such as fillers, colorants or odorants can be used against both claims 18 and 26 since colorant for example is not further defined in claim 26. Claim 26 in general is very confusing and thus applicant should fix the claim or further define what they mean by the language of claim 26. 

It is noted that applicant has made substantial changes to the claims. Applicant has amended every claim and added in new claims which necessitated the new rejections. Note even claim 1 has been altered from its original form to include, “has a THC content less than 5 %” which was not claimed before. Filler, binders, etc. have been added to the claims as well as to how the product was made in product by process style claims as seen in claim 12, newly amended by applicant. 





Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655


/MICHAEL V MELLER/Primary Examiner, Art Unit 1655